Rich, J.:
The plaintiff appeals from that portion of an order which gives it leave to discontinue this action upon condition that it pay to the defendants §140 as an additional allowance. We are unablei to find anything in the papers presented to the learned court at Special Term which would justify the granting of an extra allowance, and the order in so far as appealed from must he reversed,, with ten dollars costs and disbursements. Hirschberg, P. J., Woodward, Jenks and Tilomas, JJ., concurred. ' Order in so far as appealed from reversed, With ten dollars costs and disbursements.